Citation Nr: 1105533	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-lumbar fusion with degenerative disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty August 1977 to June 1992 and 
from September 2003 to March 2005.  He is the recipient of the 
Global War on Terrorism Medal.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board appreciates the delay caused by this remand, 
particularly in light of the Veteran's financial hardship.  
However, the Board's review of the record demonstrates that the 
appeal must be remanded to allow for further development of the 
claim.

The Veteran's service-connected lumbar spine disorder is rated as 
10 percent disabling pursuant to Diagnostic Codes 5010-5237, 
which relate to traumatic arthritis associated with lumbar 
strain.  38 C.F.R. § 4.71(a).  However, his treatment records 
reflect a diagnosis of degenerative disc disease.  Note (1) to 
the General Rating Formula for Diseases and Injuries of the Spine 
indicates that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, is to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note 1.  A review of the 
record reveals that the Veteran has had periodic complaints 
related to pain and numbness in the buttocks and lower 
extremities.  The most recent of these complaints was in a 
January 2010 private treatment record which reports shooting pain 
in the right lower extremity.  The Veteran's last nerve test, an 
EMG, was performed in February 2003, and the February 2010 VA 
examiner did not discuss symptoms related to sensory or motor 
deficits in the lower extremities.  Thus, the Board concludes 
that appropriately evaluating the Veteran's service-connected 
lumbar spine disorder requires another VA examination that 
addresses any neurological symptoms associated with his service-
connected lumbar spine disability. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
in order to assess the current nature and 
severity of his service-connected lumbar 
spine disability, to include any related 
neurological disorders.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  All necessary and 
appropriate tests should be performed.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should identify all spine and neurological 
disabilities found.  For each neurological 
disability, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that any current neurological 
disorder identified is causally or 
etiologically related to the service-
connected lumbar spine disability?

The examiner should indicate whether any 
identified deficit is wholly sensory or 
involves motor impairment.  It would also 
be helpful if the examiner would state 
whether the impairment is mild, moderate, 
or severe in nature.
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the April 2010 supplemental 
statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

